Citation Nr: 1420038	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2013.  A statement of the case was issued in October 2013, and a substantive appeal was received in November 2013.  On the substantive appeal, the Veteran requested a Board hearing; however, in a February 2014 written statement, he withdrew the hearing request. 

The Board notes that the most recent supplemental statement of the case (SSOC) was issued in November 2013 and additional evidence, including a March 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that addresses the Veteran's PTSD and bilateral hearing loss, has since been received without a waiver of RO consideration.  The RO will have an opportunity to review the additional evidence in the first instance on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this case, but notes that the purpose of this remand is to provide appropriate consideration of the Veteran's recent assertions regarding an increase in severity of his service-connected PTSD and bilateral hearing loss and to obtain medical clarification that is necessary to fully assist the Veteran.   

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  His service-connected bilateral hearing loss is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He asserts he is entitled to increased ratings.  

The Veteran underwent a VA PTSD examination in February 2012.  Since then, the Veteran has submitted statements asserting that his PTSD has increased in severity.  In his January 2013 notice of disagreement, he asserted his PTSD had "gotten worse...in the past few months."  In an April 2014 statement, he asserted that "visions of the past are occurring more often."

He also underwent a VA audiological examination in February 2012.  Since then, he has submitted statements asserting that his bilateral hearing loss has also increased in severity.  In an April 2013 statement, he indicated his bilateral hearing loss has "gradually gotten worse" since the February 2012 evaluation.  As such, a new VA examination is also needed to determine the current severity the Veteran's service-connected bilateral hearing loss.  

The Board must defer final adjudication of the issue of entitlement to TDIU because it is inextricably intertwined with the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a rating in excess of 50 percent for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA
psychiatric examination, by a psychiatrist if possible, to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, and a Global Assessment of Functioning (GAF) score should be assigned.

The examiner should also comment on the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment. 

2. The Veteran should be scheduled for a VA audiological evaluation to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner should also comment on the impact of the Veteran's service-connected bilateral hearing loss on his ability to engage in substantially gainful employment. 

3. After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issues on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



